Case 3:20-cr-00045-MMD-CLB Document 16 Filed 09/24/20 Page 1of1

 

 

L vce unee
V_FILED RECEIVED
_____ ENTERED _____ SERVED ON

COUNSEL/PARTIES OF RECORD

 

SEP 24 2229

 

 

IN THE UNITED STATES DISTRICT CQURT

 

 

 

 

 

CLERK US DIS? ICT COURT
FOR THE DISTRICT OF NEVADA NTRICT OF NeW
BY: ; DEPUTY
UNITED STATES OF AMERICA : aa
VS. Crim. No. 3:20-cr-045-MMD
Egor Igorevich Kriuchkov
Defendant :

ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS
I, the above named defendant, hereby assert my Fifth and Sixth Amendment
rights to remain silent and to have counsel present at any and all of my interactions
with any local, state or federal government or its agents. I will not waive any of
my constitutional rights except in the presence of counsel, and I do not want any
local, state or federal government or its agents to contact me seeking my waiver of
any rights unless my counsel is present.

/s/ Egor Igorevich Kriuchkov
(Defendant's signature)

Brandon C. Jaroch 411 East Bonneville Ave, Ste 250 Las Vegas, NV_89101
(Attorney's name/address printed)

/s/Brandon C. Jaroch
(Attorney's signature)

9/24/2020 time: 2,00

 

Date: a.m. / p.m.
